EXHIBIT 10.19

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
effective as of __________, 2017, among (a) CÜR Media, Inc., a Delaware
corporation (the “Company”), (b) CUR Holdings, Inc., a Delaware corporation
(“Holdings”), and (c) the persons or entities who have executed omnibus or
counterpart signature page(s) hereto, consisting of (i) the persons or entities
identified on Schedule 1 hereto holding Preferred Stock Units, Unit Shares,
Series A Conversion Shares, Unit Warrants and/or Unit Warrant Shares (each, a
“Unit Purchaser” and collectively, the “Unit Purchasers”), (ii) the persons or
entities identified on Schedule 2 hereto holding Conversion Units, Note
Conversion Shares, Note Conversion Warrants and/or Note Conversion Warrant
Shares (each, a “Note Conversion Shareholder” and, collectively, the “Note
Conversion Shareholders”), (iii) the person identified on Schedule 3 hereto
holding New Note Warrants and/or New Note Warrant Shares (the “New Note
Shareholder”), and (iv) the persons or entities identified on Schedule 4 hereto
holding Placement Agent Warrants, Placement Agent Units, Placement Agent Unit
Shares, Placement Agent Conversion Shares, Placement Agent Unit Warrants,
Placement Agent Unit Warrant Shares, Additional Placement Agent Warrants and/or
Placement Agent Warrant Shares (collectively, the “Placement Agent
Shareholders”).

 

RECITALS:

 

WHEREAS, Holdings has offered and sold to the Unit Purchasers, in a private
placement offering (the “Offering”), units of securities of Holdings (the
“Preferred Stock Units”), each Preferred Stock Unit consisting of (i) one (1)
share (the “Unit Shares”) of Series A Convertible Preferred Stock of Holdings
(“Series A Preferred Stock”), and (ii) a warrant (the “Unit Warrants”) to
purchase 6.5087 shares of Common Stock of Holdings (the “Unit Warrant Shares”),
pursuant to that certain Securities Purchase Agreement entered into by and
between the Company, Holdings and each of the subscribers for the shares of
Preferred Stock Units set forth on the signature pages affixed thereto (the
“Purchase Agreement”); and

 

WHEREAS, the Unit Shares are convertible into shares of Common Stock of Holdings
(the “Series A Conversion Shares”), pursuant to the Purchase Agreement and all
other agreements, documents and instruments executed and delivered in connection
therewith; and

 

WHEREAS, in connection with the Offering, the Placement Agent received Placement
Agent Warrants (the “Placement Agent Warrants”) to purchase Placement Agent
Units (the “Placement Agent Units”), each Placement Agent Unit consisting of (i)
one (1) share (the “Placement Agent Unit Shares”) of Series A Preferred Stock of
Holdings, convertible into shares of Common Stock of Holdings (“Placement Agent
Conversion Shares”) and (ii) a warrant (the “Placement Agent Unit Warrants”) to
purchase 6.5087 shares of Common Stock of Holdings (the “Placement Agent Unit
Warrant Shares”); and

 

WHEREAS, simultaneously with, and as a contingency to, the consummation of the
Offering, the holders (the “Secured Noteholders”) of all of the Company’s
existing 12% Secured Convertible Promissory Notes (collectively, the “Secured
Convertible Notes”) assigned, conveyed, transferred and set over to Holdings all
of the holders’ right, title, interest and obligations in, to and under the
Secured Convertible Notes, and all claims, suits, causes of action and any other
rights thereunder, in exchange for units of securities of Holdings (the “Secured
Note Conversion Units”), at an exchange rate of $2.00 in principal and interest
for every Secured Note Conversion Unit, with each Secured Conversion Unit
consisting of one (1) share of Common Stock of Holdings (“Secured Note
Conversion Shares”) and a 5-year warrant (the “Secured Note Conversion
Warrants”) to purchase one (1) share of Common Stock of Holdings for every share
of Common Stock of Holdings received upon exchange (the “Secured Note Conversion
Warrant Shares”), pursuant to that certain Assignment and Transfer Agreement
entered into by and between the Company, Holdings and each of the Secured
Noteholders (the “Assignment Agreement”); and

 



 1

  



  

WHEREAS, simultaneously with the Offering, the Company offered and sold to the
New Note Shareholder, in a private placement offering (the “New Note Offering”),
(i) a 12% Senior Secured Promissory Note of the Company, in the principal amount
of $2,500,000 (the “New Note”), and (ii) 10-year warrants (the “New Note
Warrants”) to purchase 1,000,000 shares of the Company’s Common Stock at an
exercise price of $0.0001 per share (the “New Note Warrant Shares”), pursuant to
that certain Securities Purchase Agreement entered into by and between the
Company, Holdings and the New Note Shareholder (the “New Note Purchase
Agreement”); and

 

WHEREAS, in connection with the New Note Offering, the Placement Agent received
warrants (the “Additional Placement Agent Warrants”) to purchase 250,000 shares
of the Company’s Common Stock (the “Placement Agent Warrant Shares”); and

 

WHEREAS, the Company is negotiating a transaction with Holdings, pursuant to
which, under certain circumstances, Holdings will either (a) merge with and into
the Company (the “Merger”), or (b) acquire the assets and liabilities of the
Company related to the Company’s music streaming business (the “Asset Transfer”
and, together with the Merger, the “Combination Transaction”), as further
described in the Term Sheet, dated September 11, 2017, by and between the
Company and Holdings, a copy of which is attached to the Purchase Agreement as
Exhibit E; and

 

WHEREAS, simultaneously with the Combination Transaction, the holders (the
“Unsecured Noteholders”) of all of the Company’s existing 12% Unsecured
Convertible Promissory Notes (the “Unsecured Convertible Notes” and, together
with the Secured Convertible Notes, the “Convertible Notes”) will convert the
principal and any accrued and unpaid interest due under the Unsecured
Convertible Notes into units of the Combined Company’s securities (the
“Unsecured Note Conversion Units” and, together with the Secured Note Conversion
Units, the “Conversion Units”), each Unsecured Note Conversion Unit consisting
of one (1) share of the Combined Company’s common stock (“Unsecured Note
Conversion Shares” and, together with the Secured Note Conversion Shares, the
“Note Conversion Shares”), and a warrant (“Unsecured Note Conversion Warrants”
and, together with the Secured Note Conversion Warrants, the “Note Conversion
Warrants”) to purchase one (1) share of the Combined Company’s common stock for
every Unsecured Note Conversion Share received upon conversion, at an exercise
price equal to $1.00 per share (the “Unsecured Note Conversion Warrant Shares”
and, together with the Secured Note Conversion Warrant Shares, the “Note
Conversion Warrant Shares”); pursuant to that certain Merger Agreement entered
into by and between the Company, Holdings and the other parties thereto (the
“Merger Agreement”); and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of (i) the Unit Purchasers, to register the Series A Conversion Shares
and Unit Warrant Shares, (ii) the New Note Shareholder, to register the New Note
Warrant Shares, (iii) the Placement Agent Shareholders, to register the
Placement Agent Unit Shares, the Placement Agent Unit Warrant Shares, and the
Placement Agent Warrant Shares, and (iv) the Note Conversion Shareholders, to
register the Note Conversion Shares and Note Conversion Warrant Shares.

 



 2

  



  

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Approved Market” means the OTC Markets Group, the Nasdaq Stock Market, the New
York Stock Exchange or the NYSE Amex.

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, would be seriously
detrimental to the Company and its stockholders, in each case commencing on the
day the Company notifies the Holders that they are required, because of the
determination described above, to suspend offers and sales of Registrable
Securities and ending on the earlier of (1) the date upon which the material
non-public information resulting in the Blackout Period is disclosed to the
public or ceases to be material and (2) such time as the Company notifies the
selling Holders that sales pursuant to such Registration Statement or a new or
amended Registration Statement may resume.

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 



 3

  



  

“Effective Date” means the date of the closing of the Merger.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means (i) each Unit Purchaser or any of such Unit Purchaser’s
respective successors and Permitted Assignees who acquire rights in accordance
with this Agreement with respect to any Registrable Securities directly or
indirectly from a Purchaser or from any Permitted Assignee, (ii) the New Note
Shareholder or any of the New Note Shareholder’s successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from the New Note Shareholder
or from any Permitted Assignee, (iii) each Placement Agent Shareholder or any of
such Placement Agent Shareholder’s respective successors and Permitted Assignees
who acquire rights in accordance with this Agreement with respect to any
Registrable Securities directly or indirectly from a Placement Agent Shareholder
or from any Permitted Assignee, and (iii) each Note Conversion Shareholder or
any of such Note Conversion Shareholder’s respective successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from a Note Conversion
Shareholder or from any Permitted Assignee.

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

“New Note Warrant Shares” means the shares of Common Stock issued to the New
Note Shareholder upon exercise of the New Note Warrants, and any shares of
Common Stock issued or issuable with respect to such shares upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

 

“Note Conversion Shares” means the shares of Common Stock issued to the Note
Conversion Shareholders upon conversion of the Convertible Notes, and any shares
of Common Stock issued or issuable with respect to such shares upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

 



 4

  



 

“Note Conversion Warrant Shares” means the shares of Common Stock issued to the
Note Conversion Shareholders upon exercise of the Note Conversion Warrants, and
any shares of Common Stock issued or issuable with respect to such shares upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

“Placement Agent Conversion Shares” means the shares of Common Stock issued to
the Placement Agent Shareholders upon conversion of the Placement Agent Unit
Shares, and any shares of Common Stock issued or issuable with respect to such
shares upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.

 

“Placement Agent Unit Warrant Shares” means the shares of Common Stock issued to
the Placement Agent Shareholders upon exercise of the Placement Agent Unit
Warrants, and any shares of Common Stock issued or issuable with respect to such
shares upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.

 

“Placement Agent Warrant Shares” means the shares of Common Stock issued to the
Placement Agent upon exercise of the Placement Agent Warrants, and any shares of
Common Stock issued or issuable with respect to such shares upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means (a) the Series A Conversion Shares, (b) the Unit
Warrant Shares, (c) the New Note Warrant Shares, (d) the Placement Agent
Conversion Shares, (e) the Placement Agent Unit Warrant Shares, (f) the
Placement Agent Warrant Shares, (g) the Note Conversion Shares, and (h) the Note
Conversion Warrant Shares; but, in each case, excluding any otherwise
Registrable Securities that (i) have been sold or otherwise transferred other
than to a Permitted Assignee, (ii) may be sold under the Securities Act without
volume limitations either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period, or (iii) are at the time subject to
an effective registration statement under the Securities Act.

 



 5

  



  

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Effectiveness Date” means the date that is two hundred and ten
(210) calendar days after the Registration Statement is first filed with the
Commission.

 

“Registration Event” means the occurrence of any of the following events:

 

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

 

(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

 

(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
(including a Blackout Period) for a period of more than fifteen (15) consecutive
Trading Days, except as excused pursuant to Section 3(a); or

 

(d) the Registrable Securities, if issued, are not listed or included for
quotation on an Approved Market, or trading of the Common Stock is suspended or
halted on the Approved Market, which at the time constitutes the principal
market for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) of the Company is suspended or halted on the Approved Market for any
length of time.

 

“Registration Filing Date” means the date that is one hundred and twenty (120)
calendar days after the Effective Date.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

“Restricted Holders” means the officers and directors and certain key employees
of the Company and certain stockholders of the Company who have entered into
lock-up agreements with the Company pursuant to which such they agree to certain
restrictions on the sale or disposition (including pledge) of the Common Stock
held by (or issuable to) them.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 



 6

  



 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Series A Conversion Shares” means the shares of Common Stock underlying the
Unit Shares issued to the Unit Purchasers pursuant to the Purchase Agreement,
and any shares of Common Stock issued or issuable with respect to such shares
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

“Unit Warrant Shares” means the shares of Common Stock issued to the Unit
Purchasers upon exercise of the Unit Warrants, and any shares of Common Stock
issued or issuable with respect to such shares upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Purchase Agreement.

 

2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is the later of (x) one year from the SEC
Effective Date and (y) the date on which all Registrable Securities held by such
Holder are transferred other than to a Permitted Transferee or may be sold under
Rule 144 without volume limitations during any ninety (90) day period; or (ii)
the date otherwise terminated as provided herein.

 

3. Registration.

 

(a) Registration on Form S-1. The Company shall file with the Commission a
Registration Statement on Form S-1, or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities, and the Company shall (i) use its commercially reasonable efforts to
make the initial filing of the Registration Statement no later than the
Registration Filing Date, (ii) use its commercially reasonable efforts to cause
such Registration Statement to be declared effective no later than the
Registration Effectiveness Date and (iii) use its commercially reasonable
efforts to keep such Registration Statement effective for a period of twelve
months (12) months or for such shorter period ending on the earlier to occur of
(x) the sale of all Registrable Securities and (y) the availability of Rule 144
for the Holder to sell all of the Registrable Securities without volume
limitations within a 90 day period (the “Effectiveness Period”); provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder, in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so. Notwithstanding the foregoing, in the event that the
staff (the “Staff”) of the Commission should limit the number of Registrable
Securities that may be sold pursuant to the Registration Statement, the Company
may remove from the Registration Statement such number of Registrable Securities
as specified by the Commission on behalf of all of the holders of Registrable
Securities first from the Placement Agent Shareholders, on a pro-rata basis,
second from the Note Conversion Shareholders, on a pro-rata basis, and third
from the Unit Purchasers and New Note Shareholder, on a pro-rata basis. In such
event, the Company shall give the Purchasers prompt notice of the number of
Registrable Securities excluded therefrom. No liquidated damages shall accrue or
be payable to any Holder pursuant to Section 3(d) with respect to any
Registrable Securities that are excluded by reason of the foregoing sentence.

 



 7

  



  

(b) Piggyback Registration. If, after the SEC Effective Date, the Company shall
determine to register for sale for cash any of its Common Stock, for its own
account or for the account of others (other than the Holders), other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members (including a registration on
Form S-8 (or its then equivalent form)), (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 (or its then
equivalent form) in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (iii) a transaction relating solely to the
sale of debt or convertible debt instruments, then the Company shall promptly
give to each Holder written notice thereof (the “Registration Rights Notice”)
(and in no event shall such notice be given less than twenty (20) calendar days
prior to the filing of such registration statement), and shall, subject to
Section 3(c) , include as a Piggyback Registration all of the Registrable
Securities (including any Registrable Securities that are removed from the
Registration Statement as a result of a requirement by the Staff) specified in a
written request delivered by the Holder thereof within ten (10) calendar days
after delivery to the Holder of such written notice from the Company. However,
the Company may, without the consent of such Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby. The right contained in this paragraph may be
exercised by each Holder only with respect to two (2) qualifying registrations.

 

(c) Underwriting. If a Piggyback Registration is for a registered public
offering that is to be made by an underwriting, the Company shall so advise the
Holders as part of the Registration Rights Notice. In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as applicable.
Notwithstanding any other provision of this Section 3(c) , if the underwriter or
the Company determines that marketing factors require a limitation on the number
of shares of Common Stock or the amount of other securities to be underwritten,
the underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to include their Registrable Securities
through such underwriting or have indicated to the Company their decision not to
do so), and indicate to each such Holder the number of shares of Registrable
Securities that may be included in the registration and underwriting, if any.
The number of shares of Registrable Securities to be included in such
registration and underwriting shall be allocated among such Holders as follows:

 

(i) If the Piggyback Registration was initiated by the Company, the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all persons exercising piggyback registration
rights (including the Holders) who have requested to sell in the registration on
a pro rata basis according to the number of shares requested to be included
therein; and

 



 8

  



 

(ii) If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company, then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who exercised such demand to the
extent of their demand registration rights, and then, subject to obligations and
commitments existing as of the date hereof, to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all persons
exercising piggyback registration rights (including the Holders) who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 

(d) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities, as liquidated damages to
such Holder by reason of the Registration Event, a cash sum equal to (i) one
percent (1%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement, if such Holder is a Unit Purchaser, with respect to such
Holder’s Series A Conversion Shares, but not such Holder’s Unit Warrant Shares,
one percent (1%) of the principal amount of the New Note, if such Holder is the
New Note Shareholder, or (iii) one percent (1%) of the principal amount of the
Convertible Note converted into Note Conversion Shares by such Holder, if such
Holder is a Note Conversion Shareholder, with respect to such Holder’s Note
Conversion Shares, but not such Holder’s Note Conversion Warrant Shares, that
are affected by such Registration Event, for each full thirty (30) days during
which such Registration Event continues to affect such Registrable Securities
(which shall be pro-rated for any period less than 30 days). Notwithstanding the
foregoing, (i) the maximum amount of liquidated damages that may be paid by the
Company pursuant to this Section 3 (d) shall be an amount equal to ten percent
(10%) of the applicable foregoing amount with respect to such Holder’s
Registrable Securities that are affected by all Registration Events in the
aggregate, and (ii) the Placement Agent Shareholders shall not be entitled to
receive any liquidated damages pursuant to this section. Each payment of
liquidated damages pursuant to this Section 3 (d) shall be due and payable in
arrears within five (5) days after the end of each full 30-day period of the
Registration Default Period until the termination of the Registration Default
Period and within five (5) days after such termination. Such payments shall
constitute the Holder’s exclusive remedy for any Registration Event. The
Registration Default Period shall terminate upon the earlier of such time as the
Registrable Securities that are affected by the Registration Event cease to be
Registrable Securities or (i) the filing of the Registration Statement in the
case of clause (a) of the definition of Registration Event, (ii) the SEC
Effective Date in the case of clause (b) of the definition of Registration
Event, (iii) the ability of the Holders to effect sales pursuant to the
Registration Statement in the case of clause (c) of the definition of
Registration Event, and (iv) the listing or inclusion and/or trading of the
Common Stock on an Approved Market, as the case may be, in the case of clause
(d) of the definition of Registration Event. The amounts payable as liquidated
damages pursuant to this Section 3 (d) shall be payable in lawful money of the
United States. Notwithstanding the foregoing, the Company will not be liable for
the payment of liquidated damages described in this Section 3 (d) for any delay
in registration of Registrable Securities that would otherwise be includable in
the Registration Statement pursuant to Rule 415 solely as a result of a comment
received by the Staff requiring a limit on the number of Registrable Securities
included in such Registration Statement in order for such Registration Statement
to be able to avail itself of Rule 415. In the event of any such delay, the
Company will use its commercially reasonable efforts at the first opportunity
that is permitted by the Commission to register for resale the Registrable
Securities that have been cut back from being registered pursuant to Rule 415
only with respect to that portion of the Holders’ Registrable Securities that
are then Registrable Securities.

 



 9

  



  

(e) Other Limitations. Notwithstanding the provisions of Section 3 (d) above, if
(i) the Commission does not declare the Registration Statement effective on or
before the Registration Effectiveness Date, or (ii) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for (i)
or (ii) is the Commission’s determination that (x) the offering of any of the
Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (ii) the Company may (notwithstanding anything to
the contrary contained herein) reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder, and in
the case of (i) or (ii) the Holder shall not be entitled to liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (i) or so reduced on a pro rata basis as set forth above.

 

4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:

 

(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement in accordance with Section 3(a) hereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for the Effectiveness Period;

 

(b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

(d) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;

 



 10

  



 

(e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 

(f) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;

 

(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 



 11

  



 

(i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC Markets
Group or such other principal securities market or quotation system on which
securities of the same class or series issued by the Company are then listed or
traded or quoted;

 

(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;

 

(k) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;

 

(l) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and

 

(m) take all other commercially reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement during the term of this Agreement.

 

5. Obligations of the Holders.

 

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(f) hereof or notice of the end of the Blackout Period,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 



 12

  



 

(b) The holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company, or the managing underwriter, if any,
in connection with the preparation of any registration statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 3(a) and/or
3(b) of this Agreement and in connection with the Company’s obligation to comply
with federal and applicable state securities laws, including a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Securityholder Questionnaire”) or any update thereto not later than three (3)
Business Days following a request therefore from the Company.

 

(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Holders
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Holders. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering. Except as provided in this Section 6 and Section 8 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.

 

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become bound by and subject to the terms of this Agreement;
and (c) such Holder notifies the Company in writing of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned. The Company may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.

 



 13

  



 

8. Indemnification.

 

(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, and each other person, if any, who controls or is under common control
with such Holder within the meaning of Section 15 of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, and expenses to
which the Holder or any such director, officer, partner or controlling person
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement of any material fact contained in any registration
statement prepared and filed by the Company under which Registrable Securities
were registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that such indemnity
agreement found in this Section 8(a) shall in no event exceed the net proceeds
from the Offering received by the Company; and provided further, that the
Company shall not be liable in any such case (i) to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon (x) an untrue statement in or omission
from such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished by a Holder to the Company for use
in the preparation thereof or (y) the failure of a Holder to comply with the
covenants and agreements contained in Section 5 hereof respecting the sale of
Registrable Securities; or (ii) if the person asserting any such loss, claim,
damage, liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder to so provide such amended preliminary or final prospectus and the untrue
statement or omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holders, or any such director, officer, partner or controlling person and shall
survive the transfer of such shares by the Holder.

 

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement of a material fact or any omission of a material fact required
to be stated in any registration statement, any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent that such untrue
statement or omission is included or omitted in reliance upon and in conformity
with written information furnished by the Holder to the Company for use in the
preparation thereof, and such Holder shall reimburse the Company, and such
Holders, directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons, each such director, officer, and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending, or settling any such loss, claim, damage,
liability, action, or proceeding; provided, however, that indemnity obligation
contained in this Section 8 (b) shall in no event exceed the amount of the net
proceeds received by such Holder as a result of the sale of such Holder’s
Registrable Securities pursuant to such registration statement, except in the
case of fraud or willful misconduct. Such indemnity shall remain in full force
and effect, regardless of any investigation made by or on behalf of the Company
or any such director, officer or controlling person and shall survive the
transfer by any Holder of such shares.

 



 14

  



 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

(d) If an indemnifying party does not or is not permitted to assume the defense
of an action pursuant to Sections 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b) , the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 



 15

  



 

(e) If the indemnification provided for in Section 8(a) or 8(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(g) Other Indemnification. Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

9. Rule 144. With a view to making available to the Holders the benefits of Rule
144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees: (i) to make and keep public information
available as those terms are understood in Rule 144, (ii) to file with the
Commission in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Securities Act or the
Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (iv) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144..

 



 16

  



 

10. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Unit Purchaser, the New Note Shareholder, each Placement
Agent Shareholder, and each Note Conversion Shareholder under this Agreement are
several and not joint with the obligations of any other Unit Purchaser, or the
New Note Shareholder, or Placement Agent Shareholder, or Note Conversion
Shareholder, and each Unit Purchaser, the New Note Shareholder, each Placement
Agent Shareholder and each Note Conversion Shareholder shall not be responsible
in any way for the performance of the obligations of any other Unit Purchaser,
the New Note Shareholder, Placement Agent Shareholder, or Note Conversion
Shareholder under this Agreement. Nothing contained herein and no action taken
by any Unit Purchaser, the New Note Shareholder, Placement Agent Shareholder, or
Note Conversion Shareholder pursuant hereto, shall be deemed to constitute such
Unit Purchasers, New Note Shareholder, Placement Agent Shareholder and/or Note
Conversion Shareholders as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Unit Purchasers, the
New Note Shareholder, Placement Agent Shareholders and/or Note Conversion
Shareholders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Unit
Purchaser, the New Note Shareholder, each Placement Agent Shareholder and each
Note Conversion Shareholder shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Unit Purchaser, the New
Note Shareholder, Placement Agent Shareholder, or Note Conversion Shareholder to
be joined as an additional party in any proceeding for such purpose.

 

11. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

(b) Remedies. Except as otherwise specifically set forth herein with respect to
a Registration Event, in the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Except as otherwise specifically set forth herein with respect to a Registration
Event, the Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 



 17

  



 

(c) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(d) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

 

(e) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

 

(f) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a Trading Day, or the next Trading Day after the date of transmission, if such
notice or communication is delivered on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day; (c) the date received or
rejected by the addressee, if sent by certified mail, return receipt requested;
or (d) seven days after the placement of the notice into the mails (first class
postage prepaid), to the party at the address, facsimile number, or e-mail
address furnished by the such party,

 

If to the Company, to:

 

CÜR Media, Inc.

_______________

_______________

Attention: Thomas Brophy, Chief Executive Officer

Telephone: 203.912.8479

E-Mail: tbrophy@curmusic.com

 

If to Holdings, to:

 

CÜR Holdings, Inc.

2 Tower Place

Albany, NY 12203

Attention: William F. Duker, President

Telephone: 518.489.3000

E-Mail: bill@sybaris2015.com

 



 18

  



 

In either case, with copy to:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson

Telephone: 212.259.7300

E-Mail: emendelson@ckrlaw.com

 

if to a Unit Purchaser, New Note Shareholder, Placement Agent Shareholder, or
Note Conversion Shareholder, to:

 

such Unit Purchaser, New Note Shareholder, Placement Agent Shareholder, or Note
Conversion Shareholder at the address set forth on the signature page hereto;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).

 

(g) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Unit Purchaser, the New Note Shareholder, any Placement
Agent Shareholder, or any Note Conversion Shareholder, by execution of an
Omnibus Signature Page to this Agreement and the Purchase Agreement, New Note
Purchase Agreement, Assignment Agreement or Merger Agreement, as applicable,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission or by e-mail,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

 

(i) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(j) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders. The Unit
Purchasers, the New Note Shareholder, Placement Agent Shareholders, and Note
Conversion Shareholders acknowledge that by the operation of this Section, the
Majority Holders may have the right and power to diminish or eliminate all
rights of the Unit Purchasers, New Note Shareholder, Placement Agent
Shareholders and/or Note Conversion Shareholders under this Agreement.

 

[COMPANY SIGNATURE PAGE FOLLOWS]

 



 19

  



 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

 



 CÜR MEDIA, INC.    By:

 

Name:

Thomas Brophy

  Title:

Chief Executive Officer

     

 

 

 

 

 

CUR HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

William F. Duker

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

UNIT PURCHASERS, NEW NOTE SHAREHOLDER, NOTE CONVERSION SHAREHOLDERS AND
PLACEMENT AGENT SHAREHOLDERS

 

 

 

 

 

 

SEE OMNIBUS SIGNATURE PAGES TO PURCHASE AGREEMENT, NEW NOTE PURCHASE AGREEMENT,
ASSIGNMENT AGREEMENT OR MERGER AGREEMENT, AS APPLICABLE

 



 



 20

  



 

Annex A

 

CÜR MEDIA, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of CUR Media, Inc., a
Delaware corporation (the “Company”), understands that the Company has filed or
intends to file with the U.S. Securities and Exchange Commission a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended, of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 



1. Name:

 

 

 

 

 

 (a)

 

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

 

 

(b)

 

Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:

 

 

 

 

 

 

 

 

 

 (c)

 

If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 

 

 

 

 

 



 



 1

  



 

2. Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

Fax:

 

Email:

 

 

 

Contact Person:

 

 

 

 

3. Broker-Dealer Status:

 



(a)

 

Are you a broker-dealer?

 

 

 

 

 

Yes  ¨ No  ¨

 

 

 

 (b)

 

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

 

 

 

 

Yes  ¨ No  ¨

 

 

 

Note:

 

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

 

 

(c)

 

Are you an affiliate of a broker-dealer?

 

 

 

 

 

Yes  ¨ No  ¨

 

 

 

(d)

 

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

 

 

 

 

Yes  ¨ No  ¨

 

 

 

Note:

 

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



 



 2

  



 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 



 

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

 

 

 (a)

 

Please list the type (common stock, warrants, etc.) and amount of all securities
of the Company (including any Registrable Securities) beneficially owned1 by the
Selling Securityholder:

 

 

 

 

 

 

 

 

 

5. Relationships with the Company:

 

 

 

 

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 



___________________ 



1Beneficially Owned: A “beneficial owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security. In addition, a
person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

 

 

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust. The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

 

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case. You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

 

2

Affiliate: An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.



 



 3

  



 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 



BENEFICIAL OWNER (individual) BENEFICIAL OWNER (entity)  

 

 

 

 

 

   Signature Name of Entity 

 

 

 

 

   

Print Name

 

Signature

 

 

 

 

 

 

 

 

Print Name:

 

Signature (if Joint Tenants or Tenants in Common)

 

 

 

 

 

Title:

 

 



 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Kathleen L. Rush

Facsimile: (212) 259-8200

E-mail Address: krush@CKRlaw.com

 

 

 



4



 